DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
4.	The examiner contends that the drawings submitted on 10/18/2019 are acceptable for examination proceedings.

Election/Restrictions
5.	Applicant's election with traverse of Invention I in the reply filed on 04/20/21 is acknowledged. The traversal is on the ground that the two inventions share substantially similar special technical features. After careful reconsideration, this is found to be persuasive.
6.	The restriction requirement is hereby withdrawn and all the claims are ready for examination in the instant office correspondence.

Claim Objections
7.	Claim 15 is objected to because of the following informalities: On line 7, it appears the Applicant intended “wherein the reflectivity value is based on based on number of photons” to read “wherein the reflectivity value is based on a number of photons”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-2, 4-6, 8, 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki et al. (US Pub. Nº 2009/0317097), in view of Shahabdeen (US Pub. Nº 2016/0176630) and Botten et al. (US Pub. Nº 2003/0098984).

11.	Regarding independent claim 1: Shiraki et al. disclosed a printing apparatus ([0040], line 1; also see Fig. 1, reference 10) comprising:
 	a media bin ([0003], lines 3-5); 

 	a controller ([0002], lines 4-5) to: 
 	determine a distance between a surface facing the optical sensor and the optical sensor and determine whether the media bin is considered empty based on a distance threshold and the determined distance ([0058], lines 1-7). 
 	Shiraki et al. are silent about determining a distance between a surface facing the optical sensor and the optical sensor based on a time of flight for the photons transmitted from the optical sensor and received back at the optical sensor after reflection from the surface. 
 	Shahabdeen disclosed an optical distance sensor for determining a distance between a surface facing the optical sensor and the optical sensor based on a time of flight for photons transmitted from the optical sensor and received back at the optical sensor after reflection from the surface ([0014], lines 7-12; also see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shahabdeen with those of Shiraki et al. by detecting the remaining amount of sheet in tray with a time of flight sensor in order to achieve a more accurate detection.
 	The combination of Shiraki et al. and Shahabdeen is silent about determining a reflectivity value of the surface facing the optical sensor when the determined distance is within the distance threshold; and determining whether at least one print media is on the media bin based on the reflectivity value of the surface.
 	Botten et al. disclosed an optical sensor for determining a reflectivity value of the surface facing the optical sensor when the determined distance is within the distance threshold; and determining whether at least one print media is on the media bin based on the reflectivity value of the surface ([0069], lines 9-15).


12.	Regarding claim 2: The combination of Shiraki et al., Shahabdeen and Botten et al. disclosed the printing apparatus of claim 1, wherein when the at least one print media is not on the media bin, the surface reflecting the photons is an opposing surface of the media bin facing the optical sensor (Botten et al. [0069], lines 9-11).

13.	Regarding claim 4: The combination of Shiraki et al., Shahabdeen and Botten et al. disclosed the printing apparatus of claim 2, wherein an opposing reflectivity value of the opposing surface is lower than a media reflectivity value of the at least one print media (Botten et al. [0069], lines 8-11).

14.	Regarding claim 5: The combination of Shiraki et al., Shahabdeen and Botten et al. disclosed the printing apparatus of claim 2, wherein the opposing surface reflects the photons away from the optical sensor to alter a number of photons received by the optical sensor (Botten et al. [0069], lines 8-11).

15.	Regarding claim 6: The combination of Shiraki et al., Shahabdeen and Botten et al. disclosed the printing apparatus of claim 2, wherein the opposing surface includes a hole aligned with the optical sensor to alter a number of photons reflected toward the optical sensor (Botten et al. [0069], lines 8-11).



17.	Regarding claim 11: The combination of Shiraki et al., Shahabdeen and Botten et al. disclosed the printing apparatus of claim 1, wherein the reflectivity value is based on number of the reflected photons received back at the optical sensor per unit time ([0069], lines 9-15).

18.	Regarding claim 16: The combination of Shiraki et al., Shahabdeen and Botten et al. disclosed the printing apparatus of claim 1, wherein the reflectivity value is based on a number of the photons transmitted from the optical sensor and a number of photons received back at the optical sensor per unit time ([0069], lines 9-15).

19.	Regarding claim 17: The combination of Shiraki et al., Shahabdeen and Botten et al. disclosed the printing apparatus of claim 1, wherein the distance threshold is based on an opposing distance between the optical sensor and the surface facing the optical sensor (Shiraki et al. [0058], lines 1-7).

20.	Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki et al. (US Pub. Nº 2009/0317097), in view of Botten et al. (US Pub. Nº 2003/0098984).

21.	Regarding independent claim 15: Shiraki et al. disclosed a method comprising:
 	determining a distance between an optical sensor and a surface facing the optical sensor ([0048], lines 1-8; also see Fig. 5b, reference 29); 

 	Shiraki et al. are silent about in response to the distance being within the distance threshold, determining a reflectivity value of the surface, wherein the reflectivity value is based on a number of photons transmitted and reflected back at the optical sensor per unit time; and raising an alert based on the reflectivity value.
 	Botten et al. disclosed an optical sensor for determining a reflectivity value of a surface, wherein the reflectivity value is based on a number of photons transmitted and reflected back at the optical sensor per unit time ([0069], lines 9-15; the reflectivity is detected based on the amount of light reflected back at the optical sensor over the detection period); and raising an alert based on the reflectivity value ([0071], lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Botten et al. with those of Shiraki et al. by detecting the absence of any sheet on the tray through a reflectivity sensor in order to inform a user of the apparatus about the need to refill the medium tray as disclosed by Botten et al. in paragraph [0071].

22.	Regarding claim 18: The combination of Shiraki et al. and Botten et al. disclosed the method of claim 15.
The combination of Shiraki et al. and Botten et al. did not explicitly disclose wherein the distance threshold is a percentage of the distance between the optical sensor and the opposing side of the media bin facing the optical sensor.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Shiraki et al. and Botten et al. by setting the threshold value as a percentage of the distance between In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. 
One would have been motivated to set the threshold as a percentage of the distance in order to prevent erroneous readings by the distance sensor.

23.	Regarding claim 19: The combination of Shiraki et al. and Botten et al. disclosed the method of claim 15, wherein the determining the distance between the optical sensor and the surface facing the optical sensor includes utilizing a range gated imager (Shiraki et al. [0048], lines 1-8; also see Fig. 5b, reference 29; the optical sensor constitutes a range gated imager).

24.	Regarding claim 20: The combination of Shiraki et al. and Botten et al. disclosed the method of claim 15, comprising determining whether at least one print media is on the media bin based on the reflectivity value of the surface (Botten et al. [0069], lines 9-15).

Allowable Subject Matter
25.	Claims 3, 7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

26.	Claims 12-14 are allowed.

Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
28.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
29.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
30.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853